FILED
                             NOT FOR PUBLICATION                             JUL 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SALVADOR RAMIREZ-DIAZ,                           No. 13-72091

               Petitioner,                       Agency No. A079-649-733

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Salvador Ramirez-Diaz, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his request for a continuance. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance, and review de novo claims of due process violations. Sandoval-Luna

v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion in denying Ramirez-Diaz’s request

for a further continuance because he did not demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009) (factors

considered in determining whether the denial of a continuance constitutes an abuse

of discretion include the nature of the evidence excluded as a result of the denial).

      Accordingly, Ramirez-Diaz’s claim that he was denied a full and fair hearing

and deprived of his statutory right to counsel must fail. Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      We reject Ramirez-Diaz’s contention that the BIA’s decision was

insufficient, where the agency invoked the applicable “good cause” legal standard

and cited pertinent legal authorities. Najmabadi v. Holder, 597 F.3d 983, 990 (9th

Cir. 2010) (agency need not “write an exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                           2                                    13-72091